ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Bernard Jack Usprich,
IT IS ORDERED that Bernard Jack Usprich be transferred to disability inactive status for an indefinite period and until the further order of the court. Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately. All costs of these proceedings are assessed to respondent.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana
MARCUS, J. not on panel. Rule IV, Part II, § 3.
TRAYLOR, J., dissents.